
	
		I
		112th CONGRESS
		1st Session
		H. R. 1481
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Polis (for
			 himself and Mr. Coffman of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the purchase of residential property by providing an exclusion from tax on
		  certain gains.
	
	
		1.Short titleThis Act may be cited as the
			 Investment Property Opportunity Act of
			 2011.
		2.Exclusion of
			 certain capital gains on residential property
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139C the following new section:
				
					139D.Capital gains
				on certain residential property
						(a)In
				generalGross income shall
				not include gain from the sale of real property consisting predominantly of
				residential property if—
							(1)such property is
				located in a distressed housing area,
							(2)such property is
				acquired by purchase (as defined in section 179(d)(2)) during the 18-month
				period beginning on the date of the enactment of this section, and
							(3)such property is
				held for more than 3 years.
							(b)Distressed
				housing areaFor purposes of this section, the term
				distressed housing area means any county which is designated by
				the Secretary as having, with respect to residential housing located in such
				county—
							(1)a mortgage
				foreclosure rate during 2010 which was 110 percent or more of the national
				average of such rate,
							(2)a decline during
				2010 in the average fair market value of such housing of at least 20 percent,
				or
							(3)more than 50
				percent of the loans which are secured by such housing as having a loan to
				value ratio of greater than 80 percent (determined as of the end of
				2010).
							(c)Exception for
				sales between related persons
							(1)In
				generalSubsection (a) shall
				not apply to any sale between related persons.
							(2)Related
				personsFor purposes of this subsection, a person shall be
				treated as related to another person if the relationship between such persons
				would result in a disallowance of losses under section 267 or
				707(b).
							.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139C the following new item:
				
					
						Sec. 139D. Capital gains on certain residential
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 purchased after the date of the enactment of this section.
			
